Dismissed and Memorandum Opinion filed September 30,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00887-CR
____________
 
MILES DAVIS WASHINGTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1267951
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea, without an agreed
recommendation on punishment, to possession with intent to deliver between one
and four grams of cocaine.  On July 8, 2010, the trial court deferred a finding
of guilt, placed appellant on community supervision for six years, and assessed
a $500 fine.  Appellant filed a motion for new trial and notice of appeal on
September 3, 2010.
We lack jurisdiction over this appeal.  Appellant’s notice of
appeal is untimely.  A defendant’s notice of appeal must be filed within thirty
days after the trial court has entered an appealable order when the defendant
has not filed a timely motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  Because there has been no
finding of guilt, a motion for new trial is not available at the time adjudication
of guilt is deferred.  See Donovan v. State, 68 S.W.3d 633, 636 (Tex. Crim.
App .2002); see also Tex. R. App. P. 21.4 (requiring motion for new
trial to be filed no later than 30 days after the trial court imposes or
suspends sentence).  A motion for new trial is not effective to extend the
time for filing a notice of appeal when adjudication of guilt is deferred.  See
Garcia v. State, 29 S.W.3d 899, 901 (Tex. App.—Houston
[14th Dist.] 2000, no pet.).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal and the court can take
no action other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.
Do Not Publish — Tex. R. App. P. 47.2(b).